In re Travelers Insurance Co.; Consolidated Companies Inc.; — Defendant(s); applying for supervisory and/or remedial writs; Parish of St. Tammany, 22nd Judicial District Court, Div. “E”, No.-90-14473; to the Court of Appeal, First Circuit, No. CW94 0724.
Granted. The trial court’s ruling denying defendant’s motion in limine and granting plaintiffs motion in limine is vacated and set aside. The “Statement of Uncontested Facts” filed by defendants “solely for the purpose of this Motion for Summary Judgment” does not amount to a judicial confession, does not preclude defendants from offering evidence contrary to the facts stated therein, and should not be admitted in evidence at trial.
DENNIS, J., not on panel.
KIMBALL and ORTIQUE, JJ., would deny the writ.